PER CURIAM:
Bennie Jay Eatmon, a federal prisoner, seeks to appeal the district court’s order denying his 28 U.S.C. § 2255 (2000) motion. An appeal may not be taken from the final order in a § 2255 proceeding unless a circuit justice or judge issues a certificate of appealability. 28 U.S.C. § 2253(c)(1) (2000). A certificate of appealability will not issue absent “a substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2) (2000). A prisoner satisfies this standard by demonstrating that reasonable jurists would find that his constitutional claims are debatable and that any dispositive procedural rulings by the district court are also debatable or wrong. See Miller-El v. Cockrell, 537 U.S. 322, 336, 123 S.Ct. 1029, 154 L.Ed.2d 931 (2003); Slack v. McDaniel, 529 U.S. 473, 484, 120 S.Ct. 1595, 146 L.Ed.2d 542 (2000); Rose v. Lee, 252 F.3d 676, 683 (4th Cir.2001). We have independently reviewed the record and Eatmon’s supplemental filings and conclude that Eatmon has not made the requisite showing. Accordingly, although we grant Eatmon’s motions to amend, we deny a certificate of appealability and dismiss the appeal. We further deny Eatmon’s motion for discovery, motion for abeyance, and motion for a new trial.
We dispense with oral argument because the facts and legal contentions are ade*421quately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED